939 So. 2d 103 (2006)
In re Commitment of James R. Demick.
JAMES R. DEMICK, Appellant,
v.
LUCY D. HADI, Secretary, Department of Children and Family Services, and RICK HARRY, Executive Director, Florida Civil Commitment Center, Appellees.
Case No. 2D05-4330.
District Court of Appeal of Florida, Second District.
Opinion filed September 20, 2006.
James R. Demick, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Sue-Ellen Kenny, Assistant Attorney General, West Palm Beach, for Appellees.
PER CURIAM.
Affirmed.
FULMER, C.J., and VILLANTI and WALLACE, JJ., Concur.
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND, IF FILED, DETERMINED.